To compel respondent to issue a warrant to relator for certain surplus moneys.
Denied 1844.
On a sale of land for taxes, relator became a purchaser and received the county treasurer’s certificate of sale, which, under the statute, entitled him to a deed in two years from the time of sale, unless the land was redeemed. Before the two years had expired the same land was again sold for the taxes of the following year, and the amount paid in exceeded the amount of the taxes, interest and charges. The excess was, under the statute, *1019deposited in the State treasury to the credit of the owner or claimant of the land, and remained therein until after the time for redemption under the first sale .had expired, and a deed of the land had been executed to relator, who then claimed the surplus money.
Held, that he was not entitled to receive it, he not being the owner of the land within the meaning of the statute.